DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawing submitted on 10/15/2019 are deemed acceptable for examination.
Allowable Subject Matter
Claims 5-10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closet prior art US 20170140654 A1 teaches a database for planned flights, US 9939271 B1 teaches a moving map with associated aircraft location, US 20200047913 A1 teaches checklists based on phase of flight. However the prior art alone nor in combination teaches “wherein the machine-readable code for displaying the moving map display comprises code for displaying graticule lines at a density of 60 lines per degree of longitude that decreases with increasing latitude” nor “link to a second flight navigation tool over a short-range radio as a flight navigation tool pair, the flight navigation tool further comprising machine readable code configured to identify a flight navigation tool of the pair as a master flight navigation tool and the other flight navigation tool of the pair as a secondary flight navigation tool, to synchronize the flight navigation tools of the pair by transmitting updates from a trip database of the secondary flight navigation tool to the master flight navigation tool and update the trip database of the secondary flight navigation tool from the trip database of the master flight navigation tool, and to send a heartbeat message repeatedly from the master flight navigation tool to the secondary flight navigation tool”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennerline (US 20170140654 A1), in view of Foster et al. (US 9939271 B1), hereinafter Foster.


Regarding claim 1, Dennerline teaches a flight navigation tool for use in aircraft cockpits comprising:
([0018] “The invention and embodiments thereof more particularly relate, for example, to an electronic system including one or more remote processing centers and a plurality of local units, e.g., a desktop computer, laptop, tablet, cellular device, or mobile telephone unit, for providing to a pilot's local unit information of other pilot users from one or more databases”) having a GPS receiver ([0031] “Local units 10 include … GPS”) and a memory system incorporating nonvolatile memory ([0031] “memory including 64 GB solid state”);
	the nonvolatile memory having recorded therein a flight navigation routine ([0033] “required information in addition to entering a route utilizing coded identifiers”), an aviation database comprising international operating rules comprising transoceanic flight rules ([0049] “cross-checks the registration against one or more FAA (or a foreign registry if applicable) registered airmen databases to confirm the information transmitted from unit 10 in fact identifies an airman registered with a governmental authority”), and machine-readable code configured to display portions of the international operating rules upon demand ([0049] “transmits completed route content, e.g., confirmation of entry, and a map with completed waypoints, departure and destination to display to unit”);
	a moving-map database configured with tracks, coastal airport identifiers and locations, predefined routes ([0049] “transmits completed route content, e.g., confirmation of entry, and a map with completed waypoints, departure and destination to display to unit”),
	machine readable code configured to read a current location from the GPS receiver ([0031] “Local units 10 include … GPS”).
	a trip database ([0034] “Available to a pilot user are specific, blank entry boxes for inputting information to assist in building an intelligent database”), and machine readable code configured to interface with a user with a touchscreen ([0031] “a touchscreen interface for a pilot user”) and to use a method selected from the group consisting of direct entry of waypoint coordinates or names ([0046] “a route selected for input may also include departure and destination airport identifiers as well as intermediate waypoint”) and selection of predefined tracks to configure the trip database with a planned [[transoceanic]] route for an individual flight ([0045] “for example, attraction, destination airport, and route information may be imported to a database processor or a unit 10 from other electronic systems via a telecommunications network, or via a program residing on a unit 10. The parameter 30j is a name selected by a pilot user for the route he or she desires to share with other users. In the example embodiment, 30j is filled in with the name “Great pie trip!””).

	Dennerline does not teach predefined reporting point locations for transoceanic operations.
	to indicate the current location on a moving map display representing a portion of the moving-map database; 
	Foster teaches predefined reporting point locations for transoceanic operations (Col. 1, ll. 1-11 “the enroute distance measuring tool can allow a pilot to measure distance … a pilot may measure distance to a mandatory reporting point and then calculate the time until the communication is required”);
	to indicate the current location on a moving map display representing a portion of the moving-map database (Fig. 4 and Col. 5, ll. 47-51 “depicts range rings 410 showing time intervals/ground speed 420. The time intervals/ground speed 420 may be continuously be updated as the map is updated due to changes in the aircraft position or due to changes based on user input”);
	It would have been obvious to  one of ordinary skill in the art to include the mapping and the predefined reporting locations as taught by Foster in the map database of Dennerline. One of ordinary skill in the art would have been motivated as “In many cases pilots may need to go through the steps of finding the fix at a FIR boundary crossing for which there is a 10 minute prior reporting requirement” (Foster Col. 2, ll. 37-41).

	
Regarding claim 2, Dennerline in view Foster teaches the flight navigation tool of claim 1.
	Dennerline does not teach further comprising a checklist database and machine-readable code for comparing the current location with popup display locations at which checklists from the checklist database are automatically displayed on the moving map display.
	Foster teaches comprising a checklist database and machine-readable code for comparing the current location with popup display locations at which checklists from the checklist database are automatically displayed on the moving map display (Col. 3, ll. 16-25 “The depicted ranges may then be redrawn so as to depict the next interval. In some implementations, the enroute distance measuring tool may implement a ship offset indicator. The ship offset indicator may be configured such that when the map is panned over an object of interest, the ship offset indicator points back to the direction of the aircraft's position. The ship offset indicator may allow the pilot to obtain dynamically updated feedback of distance (or time) and direction to important features on the map”).
	It would have been obvious to  one of ordinary skill in the art to include the mapping and the predefined reporting locations as taught by Foster in the map database of Dennerline. One of ordinary skill in the art would have been motivated as “In many cases pilots may need to go through the steps of finding the fix at a FIR boundary crossing for which there is a 10 minute prior reporting requirement” (Foster Col. 2, ll. 37-41).

Regarding claim 3, Dennerline in view of Foster teaches the flight navigation tool of claim 2 wherein the checklist database is user configurable (Col. 3, ll. 16-25 “The ship offset indicator may be configured such that when the map is panned over an object of interest, the ship offset indicator points back to the direction of the aircraft's position. The ship offset indicator may allow the pilot to obtain dynamically updated feedback of distance (or time) and direction to important features on the map”).
	It would have been obvious to  one of ordinary skill in the art to include the mapping and the predefined reporting locations as taught by Foster in the map database of Dennerline. One of ordinary skill in the art would have been motivated as “In many cases pilots may need to go through the steps of finding the fix at a FIR boundary crossing for which there is a 10 minute prior reporting requirement” (Foster Col. 2, ll. 37-41).

Claim 11 is a method for using the system of claim 2, the limitations are substantially the same therefore rejected for the same reasons.

Claim 12 is a method for using the system of claim 3, the limitations are substantially the same therefore rejected for the same reasons.

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennerline in view of Foster and Shavit (US 20200047913 A1).

Regarding claim 4, Dennerline in view of Foster teaches the flight navigation tool of claim 3. 
	Dennerline does not teach wherein the checklist database comprises checklists for at least a pre-departure flight phase, a coast-out flight phase, a waypoint-reached flight phase, and a coast-in flight phase.

	Shavit teaches wherein the checklist database comprises checklists for at least a pre-departure flight phase, a coast-out flight phase, a waypoint-reached flight phase, and a coast-in flight phase ([0006] “system Checklist is assigned to certain phases of the flight. Typically there are the following checklists (FIG. 1a): before-start, start, before-taxi, taxi, before-takeoff, after-takeoff, transition altitude, descent, transition level, approach, landing, after-landing, shutdown, secure” [0015] “a computer's ability to initialize, select modes of operation and monitor system parameters, in order to automatically perform checklists e.g. in accordance with flight-phases or other states defined by a pilot”.
	It would have been obvious to  one of ordinary skill in the art to include the mapping and the predefined reporting locations as taught by Foster in the map database of Dennerline. One of ordinary skill in the art would have been motivated to “s enjoying the fun of piloting without the risk and nuisance involved in manual execution of Checklist procedures” (Shavit [0028]).

Claim 13 is a method for using the system of claim 4, the limitations are substantially the same therefore rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHON G FOLEY/Examiner, Art Unit 3668